DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-2, 5, 7-11, 15, 18, 20, 23-26, 28-29, 32-33 and 35 are pending and are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-11, 15 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Journal of Vacuum Science & Technology B: Microelectronics and Nanometer Structures Processing, Measurement, and Phenomena 25, 2352-2356 (2007)).
Regarding claim 1, Yang teaches a method of processing at least one nucleic acid molecule on a surface of a substrate (e.g. p. 2352, col. 2, 2nd para.), comprising: 
(a) stretching a nucleic acid molecule on a surface of a substrate (e.g. p. 2355, Fig. 5 and “C. Site-specific DNA immobilization”); and 
nd para.; “fabricated by nanoimprint or photolithography and reversal imprinted to the Si substrate over the channels”).
wherein, after (b), the nucleic acid molecule is in contact with at least two members of the plurality of discrete features, thereby suspending at least a portion of the nucleic acid between the at least two members of the plurality of discrete features (e.g. p. 2355, Fig. 5 and “C. Site-specific DNA immobilization”).
Regarding claim 2, Yang teaches wherein the plurality of discrete features form a topographical pattern (e.g. p. 2355, Fig. 5; “Su-8 patterns”).
Regarding claim 8, Yang teaches further comprising, in (a), stretching an additional nucleic acid molecule on the surface of the substrate (e.g. p. 2355, Fig. 5; “stretched DNA molecules”).
Regarding claim 9, Yang teaches wherein, after (b), the additional nucleic acid molecule is in contact with at least another two members of the plurality of discrete features, thereby suspending a portion of the additional nucleic acid molecule between the at least another two members of the plurality of discrete features (e.g. p. 2355, Fig. 5).
Regarding claim 10, Yang teaches wherein each of the plurality of discrete features is independently a pit, a pore, a trough, a channel, a well, a pillar, a bump, a protrusion, a ridge, or a bar (e.g. p. 2355, C. Site-specific DNA immobilization; “channel configuration”).
Regarding claim 11, Yang teaches wherein each of the at least two members of the plurality of discrete features is independently a pillar, a bump, a protrusion, a ridge, or a bar (e.g. p. 2355, C. Site-specific DNA immobilization; “SU-8 surfaces” reads on pillars as they are the solid surfaces the DNA is immobilized on).
Regarding claim 15, Yang teaches wherein the nucleic acid molecule is a deoxyribonucleic acid (DNA), wherein the DNA is double-stranded or single-stranded (e.g. p. 2353, 2nd para. “We have 
Regarding claim 35, Yang teaches a system comprising: 
(a) a substrate comprising a surface, the surface comprising a plurality of discrete features; and
(e.g. p. 2355, Fig. 5)
(b) a stretched nucleic acid molecule in contact with at least two members of the plurality of
discrete features, wherein a portion of the nucleic acid molecule is suspended between the at least two members of the plurality of discrete features, wherein each of the at least two members of the -4-Application No. 16/978,044Atty. Docket No. 38558-737.831Preliminary Amendment filed December 16, 2020plurality of discrete features is independently a pillar, a bump, a protrusion, a ridge, or a bar (e.g. 2355, Fig. 5 and C. Site-specific DNA immobilization; “SU-8 surfaces” reads on pillars as they are the solid surfaces the DNA is immobilized on).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Yang et al. and Reihn et al.
Claims 1-2, 8-11, 15, 18, 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Vacuum Science & Technology B: Microelectronics and Nanometer Structures Processing, Measurement, and Phenomena 25, 2352-2356 (2007)), as applied to claims 1-2, 8-11, 15 and 35 above and further in view of Reihn et al. (PNAS July 19, 2005 102 (29) 10012-10016).
Regarding claims 18, Yang suggests performing an enzymatic reaction on the nucleic acid suspended between the features (e.g. p. 2353, 2nd para.; “Such systems are expected to be useful for the study of DNA-protein interactions and genetic sequencing, as well as for analysis of polymer dynamics”).   
Yang does not explicitly teach the use of enzymes for these reactions but cites within the above citation the reference of Reihn et al. which does teach “restriction mapping of DNA molecules using restriction endonucleases in nanochannels” as per the abstract of Reihn.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the invention of Yang with the teachings of Reihn to obtain the instant invention.  One would be motivated to do so because Yang suggests that that their invention is intended for these types of analyses and cites the Reihn reference suggesting their teachings will work with their invention.  An ordinary artisan would have a reasonable expectation of success in practicing the invention because Yang and Reihn are in the same field of endeavor or nucleic acid analysis.
Regarding claim 20, Yang suggests further comprising a protein binding reaction (e.g. p. 2355; SUMMARY, “Finally, we have successfully immobilized DNA molecules across 6 µm gaps between SU-8 structures, resulting in freely suspended strands, a necessity for DNA-protein interaction analysis.)

Yang et al. and Duan et al.
Claims 1-2, 8-11, 15, 18, 20, 23-26, 28-29, 32-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Vacuum Science & Technology B: Microelectronics and Nanometer Structures Processing, Measurement, and Phenomena 25, 2352-2356 (2007)), as applied to claims 1-2, 8-11, 15, 18, 20 and 35 above and further in view of Duan et al. (Biomicrofluidics 7, 026501 (2013)).
	Regarding claims 23-26, 28-29 and 32-33, Yang teaches developing a micro-and nanofluidic systems for stretching and immobilizing DNA using nanoimprint and reversal nanoimprint lithography (e.g. p. 2352, 2nd col., last para. and Fig. 1).  Yang shows that a photoresist (SU-8) and UV light are used as per Fig. 1, but does not explicitly teach the steps of nanoimprint lithography to read on the said claims.  
	However, Duan teaches the steps of nanoimprint lithography.
	Regarding claim 23, Duan teaches before (a), applying a layer of a photoresist on top of the substrate (e.g. p. 5, last para.; “in a typical NIL-based nanochannel fabrication process, a thin layer of imprint resist is first spun onto the substrate”).
	Regarding claim 24, Duan teaches before (a), shining ultraviolet light through a mask onto the layer of the photoresist (e.g. p. 5, last para.; “the resist layer is cured and solidified by heat or UV light”).
	Regarding claim 25, Duan teaches wherein the removing in (b) comprises developing the layer of the photoresist (e.g. p. 5, last para.; “After the curing process, the hard mold is removed, leaving the reverse nanostructures on the resist layer”).
	Regarding claim 26, Duan teaches wherein each of the at least two members of the plurality of discrete features comprises the photoresist (e.g. p. 5, last para.; “After the curing process, the hard mold is removed, leaving the reverse nanostructures on the resist layer”).
Regarding claim 28, Duan teaches wherein the photoresist is a positive photoresist or a negative photoresist (e.g. p. 6, 2nd para.; “A variety of materials, such as SU-8, PMMA, sol-gel silica, and some UV curable polymers, have been employed as imprinting resist”).
	Regarding claim 29, Duan teaches wherein before (a), the surface comprises a topographical pattern comprising the plurality of features and a plurality of cavities, wherein each of the plurality of features is independently a pillar, a bump, a protrusion, a ridge, or a bar; wherein each of the plurality of cavities is independently a pit, a pore, a trough, a channel, or a well; wherein the method further comprises: before (a), filling up each of the plurality of cavities with a photoresist (e.g. p. 5, last para.; “After the curing process, the hard mold is removed, leaving the reverse nanostructures on the resist layer (step 3). This patterned resist can directly function as open nanochannel (step 3) or serve as a mask for pattern transfer to fabricate the open nanochannel. In the latter case, the residual resist remaining in the
contact area is removed by O2 plasma etching first (step 4) and then another etching step transfers the nanopattern onto the substrate. Similar to other nanolithography-based nanochannel fabrication approaches, the NIL-based approach also requires a sealing/bonding step to enclose the open nanochannels. Direct thermal bonding with polymers including SU-858,59 and PMMA60 has been utilized as one of the popular sealing/bonding methods. Solvent vapor sealing61 and melting induced reflowing62 have also served as promising methods in sealing the NIL prepared nanochannels. In addition, the NIL template itself can be directly used to form enclosed nanochannels between imprint resist and the template if the deformed imprint resist cannot completely fill the trench region on the template”).
	Regarding claim 32, Duan teaches wherein the removing in (b) comprises developing the layer of photoresist, wherein the photoresist is a negative photoresist (e.g. p. 5, last para.; “After the curing process, the hard mold is removed, leaving the reverse nanostructures on the resist layer”) and p. 6, 2nd para.; “SU-8”, which is known in the art as a negative photoresist).
Regarding claim 33, Duan teaches further comprising: before (a), shining ultraviolet light onto the photoresist on the surface, wherein the photoresist is a positive photoresist, wherein the removing in (b) comprises developing the layer of the positive photoresist (e.g. p. 5, last para.; “the resist layer is cured and solidified by heat or UV light” and p. 6, 2nd para. “PMMA” known in the art as a positive resist).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to utilize the nanoimprint lithography technique used in Yang and described in Duan.  One would have been motivated to do so because Duan teaches “NIL can generate nanoscale features (~10 nm) over a large area with relatively low cost compared with the aforementioned EBL and FIB as its molds can be reused, which makes this technique promising in high-throughput nanofluidic device fabrication” as per p. 6 of Duan.  An ordinary artisan can have a reasonable expectation of success in practicing the invention given both Yang and Duan are in the same field of endeavor of fabrication of nanofluidics and DNA stretching.

Yang et al. and Lin et al.
Claims 1-2, 5, 7-11, 15, 18, 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Vacuum Science & Technology B: Microelectronics and Nanometer Structures Processing, Measurement, and Phenomena 25, 2352-2356 (2007)), as applied to claims 1-2, 8-11, 15, 18, 20 and 35 above and further in view of Lin et al. (US 2012/0316086 A1, published 12/13/2012, as cited in the IDS filed on 12/04/2020).
Regarding claims 5 and 7, Yang does not teach forming a hydrogel on the surface of the substrate, the hydrogel being in contact with some or all members of the plurality of discrete features, wherein at least portions of the nucleic acid molecule are enclosed in a hydrogel, as per claim 5, and further comprising removing the hydrogel from the surface of the substrate, as per claim 7.

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Yang’s invention with the teachings of Lin to form a hydrogel on the surface of the substrate that can be later removed.  One of ordinary skill would have been motivated to do so because Lin teaches “An advantage of using a liquid mask or gel mask in this way is that the mask can optionally be removed from the vessel such that the vessel can be used for subsequent manipulations where masking between surfaces is not desired”, as per para. [0096] of Lin.  An ordinary artisan would have a reasonable expectation of success if practicing the invention given both Yang and Lin are in the same field of endeavor of nucleic acid analysis.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639